Citation Nr: 1220521	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to July 19, 2011, and 70 percent beginning on July 19, 2011.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for PTSD.  An initial rating of 50 percent was then assigned.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim in April 2011.

An August 2011 rating decision partially granted the Veteran's claim for an increased initial rating and assigned a 70 percent rating, effective July 19, 2011.


FINDINGS OF FACT

1.  For the period prior to July 11, 2011, the Veteran's PTSD manifested as flashbacks, anxiety, panic attacks, nightmares, sleep difficulties, an exaggerated startle response, mood swings, selective isolation and the avoidance of socialization except for with immediate family members; the record was negative for suicidal ideations, obsessional rituals which interfered with routine activities, speech that was intermittently illogical, obscure or irrelevant, near-continuous panic or depression that affected his ability to function independently, appropriately or effectively, the neglect of personal appearance, difficulty adapting to stressful circumstances, an inability to maintain effective relationships or deficiencies in the areas of work, family relations, judgment and thinking.  The symptomatology is productive of, at most, occupational and social impairment with reduced reliability and productivity during this entire appeal period.  

2.  For the period beginning on July 11, 2011, the Veteran's PTSD manifested as irritability, anger, depression, impaired judgment and mild memory loss; the record was negative for total social and occupational impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time and place or memory loss for names of close relatives, own occupation or own name.  The symptomatology is productive of, at most, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood during this entire appeal period.  

3.  During the entire appeal period, the Veteran remained employed and this employment was not marginal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to July 11, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).

2.  The criteria for an initial rating in excess of 70 percent for PTSD beginning on July 11, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (CVAC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and the VA examination reports.  

The Veteran has not alleged that his disabilities have worsened since his last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In April 2011, this matter was remanded to contact the Veteran and request that he provide the names and addresses of all providers who treated him for PTSD since 2007.  A VA examination was then to be conducted to determine the current severity of his PTSD.  A July 2011 letter requested that the Veteran complete an appropriate authorization form for each non-VA provider who had treated him since 2007.  Such a VA examination was conducted in July 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  
The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




PTSD Claim

In July 2008, the Veteran submitted a claim of entitlement to service connection for PTSD.  In June 2009, the RO granted service connection for PTSD and evaluated the disability as 50 percent disabling, effective from July 22, 2008.  The Veteran has disagreed with the initial disability evaluation assigned.  In August 2011, the RO granted an increased rating to 70 percent for the PTSD, effective from July 19, 2011.  The Veteran has not indicated that he is satisfied with the 70 percent evaluation assigned and the issue remains on appeal.  

An August 2008 Vet Center assessment reflected the Veteran's reports of problems with anger management, hypervigilance, anxiety, intrusive thoughts, sleep disturbances and nightmares.  The provider noted that his appearance was neat.  Mental status examination found his manner to be anxious, his speech appropriate, his memory function normal, his affect labile and his judgment fair.  He was oriented to time, place and person.  Delusions, disorganized thinking and  hallucinations were not found.  Suicidal and homicidal thoughts were denied.

A July 2008 Vet Center treatment note reflected the Veteran's reports of feeling compelled to repeatedly watch military programming related to combat and the Vietnam War.  He described an incident that occurred the previous year in which he was involved in a verbal altercation with a war protestor; his adult sons and police officers had to "hold him back" to prevent a physical altercation.

Other clinical records dated in 2008 and 2009 note complaints of intrusive thoughts, anxiety and sleep disturbance.  

A February 2009 Vet Center treatment note reflected the Veteran's reports of increased intrusive thoughts following a recent plane crash.

A May 2009 VA psychological examination reflected the Veteran's complaints of flashbacks, vivid memories of his experiences in Vietnam, sleep difficulties, frequent nightmares and an extremely heightened startle response.  Any unexpected sound, noise or movement at work distracted him and caused him to lose his train of thought, which resulted in work-related difficulties.  Other symptoms included hyper-vigilance, self-isolation, the avoidance of socialization and significant mood swings.  He engaged in the obsessive checking of his doors, windows and locks and he kept a weapon in the house.  In addition, he was easily provoked, easily upset and easily angered.  He was married and reported that his wife was supportive despite his yelling, screaming and temper.  The examiner opined that the Veteran appeared to selectively isolate and his wife was the primary resource for socialization as he avoided socializing with anybody but immediate family members.  Recreationally, he enjoyed watching sports on television and will occasionally go to a sporting event with son or other family members only.  He reported having an "excellent" relationship with his two sons and two sisters; his parents were deceased.

Mental status examination conducted by the May 2009 VA examiner found the Veteran to be cooperative with calm motor activity and a relatively neutral and somewhat depressed mood.  Affect was mildly depressed and speech was normal. The examiner noted that he was dressed and groomed appropriately.  Thought content was appropriate to the interview.  He was oriented to time, place and person.  Memory, concentration, abstract reasoning, judgment, impulse control and insight were intact.  Suicidal ideation and homicidal ideations were denied.  There was no evidence of perceptual impairment or thought disorder.  He maintained full independence with regard to all activities of daily living.  

Following this May 2009 examination and a review of the Veteran's claims file, a diagnosis of moderately severe chronic PTSD was made.  A GAF of 49 was assigned due to ongoing symptoms that were moderately severe.  The examiner opined that the Veteran was able to maintain employment with difficulty due to his self-isolation, exaggerated startle response and impaired sleep.  These symptoms resulted in occupational and social impairment with reduce reliability and productivity.  His significant mood swings and flashbacks inhibited his quality of life significantly.

 A July 2009 Vet Center treatment note reflected the Veteran's reports of anxiety and a short temper that had increased over the past six months to a year.

A March 2010 Vet Center treatment note reflected the Veteran's reports that his anxiety and panic attacks had increased over the past five months.  He had been "fighting with everyone at work" and was experiencing road rage.  The provider opined that the Veteran was experiencing impairments in occupational and social functioning.

An April 2010 private treatment summary from A. M. indicated that the Veteran's symptoms included nightmares, insomnia, depression, anxiety and panic attacks.  His medications for insomnia, depression and anxiety had been increased since his symptoms have worsened.  He was unable to deal with stress from work or co-workers, causing him impairment in social and occupational functioning.

An October 2011 Vet Center treatment note reflected the Veteran's continued complaints of sleep disturbances, nightmares, insomnia and irritability.  He reported becoming easily irritated with his co-workers and the significant others in his life.  Suicidal ideations were denied.

A July 2011 Vet Center treatment note indicated that the Veteran had called the provider while he was experiencing a panic attack in traffic.

A July 19, 2011 VA psychological examination reflected the Veteran's reports of nightmares, intrusive memories of his Vietnam experiences and that he avoided reminders of his combat experiences.  He became greatly upset by such reminders and cannot stop watching news accounts of war if he inadvertently sees them.  Other symptoms included increased arousal evidenced by hyper-vigilance, the avoidance of crowds and the feeling of being on guard much of the time.  There was a significant increase in irritability and anger, poor sleep, anger dyscontrol that affected impulse control and judgment.  His irritability and anger had increased in the past year, which resulted in frequent arguments with his wife, and which now occurred two to three times per week.  He reported that his wife will no longer drive with him due to concerns related to "road rage;" he attempted to limit his driving but this was difficult as he must drive long distances to complete sales calls as a salesman for a food broker.  These difficulties required him to cancel or reschedule such appointments approximately twice per month. 

Mental status examination conducted by the July 2011 VA examiner found the Veteran to be anxious, his mood depressed and his judgment impaired.  He had mild memory loss such as forgetting names, directions or recent events.  There were no panic attacks, impairments to short and long term memory, gross impairment in thought processes or communication, obsessional rituals, spatial disorientation, persistent delusions or hallucinations or grossly inappropriate behavior.  He was not in persistent danger of hurting himself or others and did not neglect his personal appearance and hygiene.  Affect was not flattened, speech was not circumstantial, circumlocutory or stereotyped and judgment was not impaired.  Following this examination and a review of the Veteran's claims file, a GAF of 50 was assigned.  There was a negative effect on his occupational and social functioning due to his symptoms, as evidenced by frequent problems in carrying out job duties (i.e. road rage affecting driving for work sales calls) and frequent arguments with his wife (i.e. monthly to near daily).  The examiner opined that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with a 50 percent rating for the period prior to July 19, 2011.  His reported symptoms included anxiety, panic attacks, flashbacks, nightmares, sleep difficulties, an exaggerated startle response, mood swings, selective isolation and the avoidance of socialization except for with immediate family members.  Suicidal ideations were denied by the Veteran and not reflected in the clinical evidence.  His personal appearance was noted to be neat in the August 2008 assessment and there is no evidence that his appearance or hygiene were neglected.  Speech was found to be appropriate in the August 2008 assessment.  There is no indication that the Veteran experienced near-continuous panic or depression that affected his ability to function independently, appropriate and effectively, as the May 2009 VA examiner found that he maintained full independence with respect to all activities of daily living.  Although the Veteran reported in the May 2009 VA examination that he engaged in the obsessive checking of his doors, windows and locks, there is no indication that this behavior interfered with his routine activities.  Id.  In addition, the Veteran's assigned GAF of 49 in the May 2009 VA examination also suggests serious symptoms.  See Carpenter, supra.

Significantly, no impairment in the area of work was shown as the Veteran maintained his employment.  He also maintained his marriage and relationships with his two sons and two sisters as well as with his grandchildren.  He described the relationships with his sons and sisters as excellent in the May 2009 VA examination, suggesting that there was no impairment in family relations.  Judgment and insight were found to be intact in the May 2009 VA examination and judgment was found to be fair in the August 2008 Vet Center assessment, suggesting that there was no impairment in judgment.  His impulse control was noted to be intact by the May 2009 VA examiner.  The Board notes that the verbal altercation described by the Veteran in a July 2008 Vet Center treatment note occurred prior to the instant appellate period.  There was no evidence of a thought disorder or perceptual impairment found on examination and the Veteran denied delusions and hallucinations, suggesting that there was no impairment in thinking.  He did not attempt schooling.  The record does demonstrate that he manifested deficiencies in the areas of mood due to his anxiety, anger and irritability.  The record does not demonstrate that he manifested deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, which would warrant a higher rating.  38 C.F.R. § 4.130, 9411.

A rating in excess of 70 percent for the period beginning on July 19, 2011 is not warranted.  Although the Veteran reported frequent arguments with his wife and that he adjusted his work duties due to his symptoms, he has not demonstrated total social and occupational impairments as he maintained his marriage and his employment.  He was also able to maintain relationships with other family members.  The July 2011 VA examiner did find mild memory loss such as forgetting names, directions or recent events but did not find impairment to short and long term memory or the memory loss for names of close relatives, own occupation or own name.  Judgment was found to be impaired but no grossly inappropriate behavior was found or reported by the Veteran.  The record does not demonstrate, and the Veteran has not alleged, gross impairment in thought processes or communication, persistent delusions or hallucinations or disorientation to time or place.  Further, the assigned GAF of 50 suggests serious symptoms.  See Carpenter, supra.   The Board notes the GAF of 50 also can be assigned based on an inability to keep a job.  The Board finds, in the current case, that the GAF of 50 which was assigned does not reflect an inability to keep a job.  The Veteran has been able to maintain employment during the entire appeal period.  Furthermore, there is no indication in the claims file that this employment is marginal.  

Based on the above, the finds that a total rating is therefore not warranted at any time during the appeal period.  38 C.F.R. § 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

As detailed above, the Veteran's PTSD manifested as anxiety, panic attacks, flashbacks, nightmares, sleep difficulties, an exaggerated startle response, mood swings, selective isolation and the avoidance of socialization except for with immediate family members prior to July 11, 2011.  Beginning on July 11, 2011, his PTSD manifested as irritability, anger, depression, impaired judgment and mild memory loss.  There have been no reported factors outside the rating schedule.  

Although the Veteran reported in a July 2011 VA examination that he had modified his work duties due to his PTSD symptoms by canceling or rescheduling sales appointments approximately two times per month, these adaptations do not result in marked interference with employment.  The Veteran has not alleged, and the record does not suggest, that the Veteran's work performance or evaluations have suffered as a result of his canceling or rescheduling these appointments.  He also has not alleged missing work as a result of his PTSD.  Hence, referral for consideration of an extra-schedular rating is not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has maintained full-time employment during the course of this appeal and there is no other evidence showing unemployability.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 




ORDER

Entitlement to an increased initial rating for PTSD, rated as 50 percent disabling prior to July 19, 2011 and 70 percent beginning on July 19, 2011 is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


